                 Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 1 of 12 PageID #: 7408
                                     Plaintiff's Exhibit List with Defendants' Objections


 PLF.                       DESCRIPTION OF EXHIBITS              DEFENDANTS'
  NO.    BATES NO.                 AND WITNESSES                 OBJECTIONS
P- 1  SBB000984             Steve Barger Biography

P- 2    SBB001584           Steve Barger Presentation Videos
        FDC00049586
        FDC00049591-95
        FDC00049616         Excerpts from First Data's U.S.
P- 3    FDC00049632-38      Employee Handbook
                            First Data's U.S. Family Medical
P- 4    FDC00000122-124     Leave (FMLA) Policy
                            First Data's U.S. Americans with
P- 5    FDC00000119-121     Disabilities Act (ADA) Policy.
                            First Data's Restructuring
P- 6    FDC00050184-191     Accounting Policy
                            Excerpts From First Data's Health
                            and Life Benefits Plan Summary
        MetLife000001-7     Plan Description dated January
P- 7    MetLife000197-216   2016
                            First Data Disability Benefit Plan
                            Advice to Pay Administrative
                            Services Agreement between
P- 8    MetLife000855-98    MetLife and First Data

                            First Data's Form 10-K filed with
P- 10   SBB-00395-00568     the SEC for Fiscal year 2017
                            Barger Presentation to Lebenthal
P- 11   GrantBarger0001-3   Holdings LLC
                            Statement of Work Barger
                            Consulting for First Data
P- 12   FDC00053147         Corporation
                 Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 2 of 12 PageID #: 7409
                                     Plaintiff's Exhibit List with Defendants' Objections

                            First Data Purchase Order Issued
P- 13   GrantBarger0162-3   to The Barger Group

P- 14   SBB002080-3         Consulting Revenue Spreadsheets
                            Barger Invoices 2017-2018
P- 15   SBB001921-40        consulting
P- 16   SBB000102-3         Signed Employment Offer Letter
                            Barger's First Data Self-
P- 17   FDC00000440-1       Assessment for 2014
                            Barger's First Data Self-
P- 18   FDC00000477-486     Assessment for 2015

                            Email chain among, Johnson,
                            Charron, Hack, and Whalen from
P- 19   FDC00043731-2       July 13, 2016 to July 21, 2016
                            Email Johnson to Whalen from
P- 20   FDC00044388         July 20, 2016
                            E-mail from Johnson to Hack on
P- 21   FDC00043612         August 11, 2016
                            Email from Johnson to members
                            of First Data's talent search team
P- 22   FDC00044418         dated August 31, 2016
                            Steve Barger 360 Degree
                            Performance Review dated
P- 23   SBB000211-244       September 23, 2016
                            Email exchange involving Barger,
                            his administrative assistant Gita
                            Patel, his direct reports and
                            forwarded to Johnson from
                            September 8, 2016 to September
P- 24   FDC00044768-9       9, 2016
                Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 3 of 12 PageID #: 7410
                                    Plaintiff's Exhibit List with Defendants' Objections


                          Email exchange between Johnson
P- 25   FDC00043708       and Hack on September 9, 2016
                          Email Exchange among Barger
                          and direct reports and Johnson
                          from September 28, 2016 to
P- 26   FDC00007379-80    September 30, 2016

                          Email Exchange between Johnson
                          and members of First Data human
P- 27   FDC00044741       resources on October 12, 2016
                          Email from Johnson to Hack dated
P- 28   FDC00043693       November 16, 2016
                          Email exchange among Ording,
                          Johnson, and members of First
                          Data's human resources
                          department on November 17,
P- 29   FDC00044439       2016

                          Email exchange between Johnson
P- 30   FDC00007363       and Barger on November 21, 2016
                          Email from Barger to
                          administrative assistant Gita Patel
P- 31   FDC00048533       on October 5, 2016
                          Emails sent by Barger on October
P- 32   FDC00048895       26, 2016 to his staff
                          Email sent by Barger to Paula
                          Lessen and J. Kelly on November
P- 33   FDC00048598       15, 2016
                          Email sent by Barger to Jan Koors
P- 34   FDC00049006       on November 20, 2016
                Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 4 of 12 PageID #: 7411
                                    Plaintiff's Exhibit List with Defendants' Objections

                          Text Messages between Barger
                          and Marino November 8, 2016 to
P- 35   SBB001028-30      January 16, 2017
                          Letter from Marino to Barger
P- 36   SBB000081-2       dated November 18, 2016
                          Email from Johnson to Voycheske
                          on November 23, 2016 with
P- 37   FDC00044655-7     attachments
                          Email exchange among Johnson,
                          Voycheske, Barger, and Leave
                          Management on November 23,
P- 38   FDC00044535-6     2016
                          Email from Voycheske to Johnson
P- 39   FDC00044546-7     on November 23, 2016
                          Email from loahelp to Jeff Hack
                          on November 23, 2016 re: leave
P- 40   FDC00000380       request
                          Email from Johnson to Barger on
P- 41   FDC00044732       December 5, 2016

                          Email exchange among First Data
                          Leave Management, Barger, and
P- 42   FDC00007364       Johnson dated December 5, 2016

                          Email exchange between Barger
P- 43   SBB000832-5       and Johnson on December 5, 2016
                          Email exchange among Barger,
                          Voycheske, Johnson from
                          November 23, 2016 to December
P- 44   FDC00044681-3     15, 2016
                          Email from Leave Management to
P- 45   FDC00043710       Hack on December 15, 2016
                Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 5 of 12 PageID #: 7412
                                    Plaintiff's Exhibit List with Defendants' Objections


                          Leave Designation Letter from
                          First Data Leave Management to
P- 46   SBB000085         Barger dated December 15, 2016
                          Email Exchange among Johnson
                          and Barger dated December 15 &
P- 47   FDC0007452-3      16, 2016
                          Email exchange between Johnson,
                          Barger, and Leave Management
                          from December 16, 2016 to
P- 48   FDC00049156       December 20, 2016
                          Email exchange among
                          Voycheske, Johnson, and Barger
P- 49   FDC00049123       dated December 16, 2016
                          Email exchange among Leave
                          Management, Hack and
                          Voycheske dated December 19,
P- 50   FDC00044931       2016
                          Email exchange on January 5,
                          2017 between Barger and
P- 51   SBB000855-858     Voycheske

                          Email dated January 5, 2017 from
P- 52   FDC00044804       Leave Management to Johnson
                          Email exchange between Johnson
                          and Voycheske on January 5,
P- 53   FDC00044454       2017
                          Email exchange between Johnson
                          and Voycheske on January 6,
P- 54   FDC00044518       2017
                Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 6 of 12 PageID #: 7413
                                    Plaintiff's Exhibit List with Defendants' Objections

                          Email exchange involving
                          Pulverenti, Johnson, Whalen,
                          Barger and Marino on January 25,
P- 55   FDC00049743       2017

                          Email exchange among Johnson,
                          Voycheske, Barger, and Leave
                          Management between December
P- 56   FDC00044686-7     16, 2016 and December 19, 2016
                          Email exchange among Johnson,
                          Voycheske, and Yulian Mateo on
P- 57   FDC00044521       December 20, 2016
                          Email exchange between Johnson
                          and Voycheske on December 15,
P- 58   FDC00000414       2016
                          Email exchange between Barger,
                          Johnson, Steffen, and others on
                          January 4, 2017 and January 5,
P- 59   FDC00000400       2017

                          Email exchange among Johnson,
                          Voycheske, and First Data Leave
                          Management and HR on Monday
                          November 21, 2016 and Tuesday
P- 60   FDC00044619-20    November 22, 2016
                          Email exchange between Ording
                          and Johnson on December 20,
P- 61   FDC00044584       2016
                          Email exchange among Ording,
                          Whalen, Marino, and others on
P- 62   FDC00044017       December 22, 2016
                Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 7 of 12 PageID #: 7414
                                    Plaintiff's Exhibit List with Defendants' Objections


                          Text Message Exchanges between
                          Barger and Hack from April 16,
P- 63   FDC00052691-7     2016 through December 30, 2016
                          Email exchange between Hack
                          and Marino on December 28,
P- 64   FDC00043696-7     2016
                          Email from Ording to Johnson and
P- 65   FDC00044200       Whalen on January 4, 2017
                          Email exchange among Barger,
                          Johnson and Voycheske on
P- 66   FDC00049745       January 5, 2017

                          Email exchange among Johnson
P- 67   FDC00044611-2     and Ording January 6 and 7, 2017
                          Email exchange among Ording,
                          Marino, Johnson, and Steffen on
P- 68   FDC00044161-2     January 6, 2017
                          Email exchange among Ording,
                          Marino, and Johnson on January
P- 69   FDC00043761       6, 2017
                          Email exchange among Steffen,
                          Johnson, Whalen, and Pulverenti
                          from January 7, 2017 to January 9,
P- 70   FDC00044375-6     2017
                          Email exchange among Whalen,
                          Benhardt, and other members of
                          human resources on January 9,
P- 71   FDC00044277-8     2017
                          Email exchange among Johnson,
                          Voycheske, and Steffen on
P- 72   FDC00000403-4     January 10, 2017
                Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 8 of 12 PageID #: 7415
                                    Plaintiff's Exhibit List with Defendants' Objections

                          Email Johnson to Marino and
P- 73   FDC00044032       Whalen January 10, 2017
                          Email exchange between Hack
                          and Marino from August 8, 2016
P- 74   FDC00043719-20    and August 12, 2016
                          Email exchange among Whalen,
                          Johnson and Hack from January 6,
P- 75   FDC00044940       2016 to January 7, 2016
                          Email from Johnson to Marino
P- 76   FDC00043945       dated August 16, 2016
                          Email exchange among Whalen,
                          Johnson, Marino and other
                          members of human resources on
                          December 4, 2016 and December
P- 77   FDC00044383-4     5, 2016
                          Email Exchange between
                          Benhardt and Friedman on
P- 78   FDC00047791       November 18, 2016
                          Email from Marino to Bisignano,
                          Charron and Hack dated
P- 79   FDC00043734       November 22, 2016

                          Email exchange between Benhardt
P- 80   FDC00052753       and Marino on December 1, 2016
                          First Data's Atlanta new hire
                          orientation speaking schedule for
P- 81   FDC00010915       February 2017
                          Email Exchange between
                          Voycheske and Johnson on
                          January 5, 2017 and January 6,
P- 82   FDC00044674       2017
                Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 9 of 12 PageID #: 7416
                                    Plaintiff's Exhibit List with Defendants' Objections

                          Email exchange among Whalen,
                          Johnson, Pulverenti, Steffen, and
                          Voycheske on January 6, 2017
P- 83   FDC00000373-4     and January 8, 2017
                          Email exchange among Marino,
                          Benhardt, Whalen and others in
                          human resources on January 7,
P- 84   FDC00044028-9     2017
                          Email exchange among Whalen,
                          Marino and Charron on January 9,
P- 85   FDC00000558-9     2017
                          Email from Benhardt to members
                          of human resources group on
P- 86   FDC00047523       January 9, 2017
                          Email exchange among Benhardt,
                          Whalen, Marino, and other
                          members of human resources on
P- 87   FDC00052775-6     January 11, 2017
                          First Data OA Impact Analysis
P- 88   FDC00047514-20    dated January 11, 2017
                          First Data OA Impact Analysis
P- 89   FDC00047533-41    dated January 19, 2017
                          Excerpts of OA impact tracking
P- 90   FDC00048232       tables used by Benhardt
                          Native Excel Spreadsheet used by
P- 91   FDC00048216       Benhardt
                          Native Excel Spreadsheet used by
P- 92   FDC0004822        Benhardt
                          February 2017 Job Openings at
P- 93   SBB000575-672     First Data
                          First Data Press Release dated    Objection. See Defendants’
P- 94   SBB001307-10      January 13, 2017                  MIL, ECF No. 108, § 5.
               Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 10 of 12 PageID #: 7417
                                   Plaintiff's Exhibit List with Defendants' Objections


                         Email exchange between Johnson
P- 95   FDC00044665-6    and Barger on November 8, 2016
                         Steve Barger Compensation
P- 96   SBB000323        Summary

P- 97   SBB000299-303    Steve Barger Stock Option Table
                         Email exchange between Marino
P- 98   FDC00044027      and King on August 26, 2016
                         Paystubs August 2016 to February
P- 99   SBB000869-881    2017
                         Bureau of Labor Statistics       Objection. Rule 602; Rule
P- 100 SBB002141-42      Participation Rates              901
                         FMLA Certificate of Healthcare
P- 101 FDC00000365-366   Provider from Baddour's Office
                         ENT Clinic Notes - Final Report
P- 102 Emory0056-59      11/04/16
                         ENT Clinic Notes - Final Report
P- 103 Emore0051-52      11/08/16
                         ENT Clinic Notes - Final Report
P- 104 Emory0048-50      12/09/16
                         ENT Clinic Notes - Final Report
P- 105 Emory0042-44      12/21/16
                         ENT Clinic Notes - Final Report
P- 106 Emory0039-41      01/10/17
                         ENT Clinic Notes - Final Report
P- 107 Emory0037-38      01/20/17
                         ENT Clinic Notes - Final Report
P- 108 Emory0099-101     02/21/17
                         January 10, 2017 medical Work
P- 109 Emory0093         Clearance
                         Physician Report to MetLife on
P- 110 Emory0097-102     January 23, 2017
                  Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 11 of 12 PageID #: 7418
                                      Plaintiff's Exhibit List with Defendants' Objections


                             Table 9 of Markov Process Model     Objection. Rule 602; Rule
P- 111                       for Work-Life Expectancy            801; Rule 901
                             Excerpts of First Data's Publicly
                             Available Bylaw re Authorized
P- 112   SBB001814, -27, -29 Officers                            Objection. Rule 402
                             Excerpts from "Power of Being
P- 113   SBB002076-9         Yourself' Book by Joe Plumeri
                             First Data Position Statement in    Objection. Rule 402; Rule
P- 114   SBB000117-33        Response to EEOC Charge             801
                             Publicly Available First Data
P- 115                       WARN Act Notices                    Objection. Rule 402

                              First Data OWBPA used by in lay-
P- 116 SBB001056-59           off in Guy Chiarello's organization Objection. Rule 402
                              SEC Filings and Exhibits: First     Objection. See Defendants’
P- 117                        Data by the Numbers                 MIL, ECF No. 108, § 2.
                              SEC Filings and Exhibits:           Objection. See Defendants’
P- 118                        Employee Townhall Excerpts          MIL, ECF No. 108, § 2.
                              Business Segments and
                              Transaction Processing Images
P- 119 SBB000399-400          from 10-K for fiscal year 2017
                              Top Scoop Ice Cream Video re:
                              Clover embedded within First
                              Data internet site with URL
                              https://www.firstdata.com/en_us/p
                              roducts/small-
                              business/insights.html?placement Objection. Rule 402. Rule
P- 120                        =Solutions_Nav                      602. Rule 801. Rule 901.
              Case 1:17-cv-04869-FB-LB Document 121-1 Filed 09/09/19 Page 12 of 12 PageID #: 7419
                                  Plaintiff's Exhibit List with Defendants' Objections

                        Hartford Courant August 2, 1994
                        Article "Travelers Inc. Picks New
                        Chairman" re: Plumeri and Barger
                        moving to Travelers from Smith
P- 121                  Barney
                        Investment News February 22,
                        1999 article "Citibank? Change
                        that to Citiadviser: It's Turning
                        Bankers into Stock, Insurance
                        Brokers" re: implementation for
                        transformation by Plumeri and
P- 122                  Barger
                        Thinking about you email October
                        12, 2016 between Guerra and
P- 123 FDC00048892      Barger
                        Headcount report week of Dec. 14
                        email dated 12/17/16 among
                        Benhardt, Whalen, Marino and
P- 124 FDC00052761-63   others
                        Discuss 10% email between
P- 125 FDC00047583-85   Benhardt and Ho on 01/10/17
                        01/11/17 Email b/w Brinker and
P- 126 FDC00051862      Hadler re Partner Training
